Notice of Pre-AIA  or AIA  Status
The drawings filed on August 16, 2019 are accepted.
The disclosure is objected to because of the following informalities:
 	Paragraph [0004], line 4, “Global'naya Navigatsionnaya Sputnikovaya Sistema” is objected to because it’s not in English. |
Appropriate correction is required.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination of recitations within the claims, the prior art fails to render obvious the claimed  GNSS (Global Navigation Satellite System) receiver apparatus, and a method for generating a GNSS Pseudo Random Noise delayed sequence in a GNSS receiver apparatus including “generating an enable frequency by selecting one of a plurality of possible enable frequencies; generating a punctual replica of the pseudo random noise sequence, the punctual replica being generated at the enable frequency; generating an early replica of the pseudo random noise sequence, the early replica being generated at the enable frequency; generating a delayed replica of the pseudo random noise sequence, the delayed replica being generated at the enable frequency; and selecting one of the punctual replica, the early replica or the delayed replica”.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976.  The examiner can normally be reached on Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/DAO L PHAN/Primary Examiner, Art Unit 3648